Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-6, 8-10, 14-18, 20, 22-24, 28, and 29, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended recites significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-6, 8-10, 14-18, 20, 22-24 is withdrawn. Applicant has incorporated examiner’s recommend claim amendments in order to overcome the rejection. The amendments include the generation of a newly processed image utilizing the determined processing parameters. Accordingly, this is considered significantly more than an abstract idea and the claim rejection is withdrawn.
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claim(s) 1-6, 8-10, 14-18, 20, 22-24, 28, and 29 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the determining, from the plurality of reference pixels, a first reference pixel with a maximum reference brightness value, a second reference pixel with a minimum reference brightness value, and a third reference pixel with a third brightness value; and determine a brightness enhancement multiplier for the third reference pixel based on the maximum reference brightness value, the minimum reference brightness value, the third brightness value, a distance between the first reference pixel and the second reference pixel along the target brightness direction, and a distance between the first reference pixel and the third reference pixel along the target brightness direction; to generate the new image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661